NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ____________

                                     No. 11-3695
                                    ____________

                          UNITED STATES OF AMERICA

                                          v.

                               TORREY THOMPSON,

                                      Appellant
                                    ____________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                            (D.C. No. 2-01-cr-00426-001)
                      District Judge: Honorable John R. Padova
                                    ____________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  January 8, 2013

               Before: RENDELL, FISHER and JORDAN, Circuit Judges.

                              (Filed: January 17, 2013)
                                    ____________

                             OPINION OF THE COURT
                                  ____________

FISHER, Circuit Judge.

       Torrey Thompson appeals from the District Court’s sentence of 60 months’

imprisonment following violations of Thompson’s supervised release conditions. We

will affirm.
                                              I.

       Because we write principally for the parties, who are familiar with the factual

context and legal history of this case, we will set forth only those facts that are necessary

to our analysis.

       In June 2002, after pleading guilty to federal charges of armed bank robbery,

conspiracy to commit armed bank robbery, use of a firearm during a violent crime, and

possession of a firearm by a convicted felon, Thompson was sentenced to 120 months’

imprisonment followed by five years of supervised release. 1 In April 2011, while on

supervised release, Thompson was arrested and charged under Pennsylvania law in

connection with three thefts from vehicles. Following Thompson’s arrest, the Probation

Office filed a petition alleging that Thompson had violated the terms of his supervised

release by committing the thefts and by failing to report his arrest to his probation officer.

Thompson then appeared before the District Court, which granted his motion for a

continuance, denied the government’s request for detention, and ordered Thompson

placed on home confinement with electronic monitoring.

       A few weeks later, the Probation Office filed an amended petition in which it

alleged that a new arrest warrant had been issued that day charging Thompson with rape,

and that Thompson had removed his electronic monitoring transmitter from his ankle and

had left his home without permission. Following his arrest on the amended petition,

       1
         Thompson was later resentenced to 96 months’ imprisonment followed by five
years of supervised release.

                                              2
Thompson appeared before the District Court and admitted the thefts and reporting

violations. The District Court revoked Thompson’s supervised release and sentenced him

to 60 months’ imprisonment, with no supervised release to follow. 2

       Thompson’s timely appeal to this Court followed.

                                              II.

       The District Court had jurisdiction under 18 U.S.C. § 3583(e) to determine

whether to revoke Thompson’s supervised release. We have jurisdiction under 28 U.S.C.

§ 1291 and 18 U.S.C. § 3742.

       We review a sentence imposed upon a revocation of supervised release “for

reasonableness with regard to the factors set forth in 18 U.S.C. § 3553(a).” United States

v. Bungar, 478 F.3d 540, 542 (3d Cir. 2007). “We review a district court’s legal

conclusions regarding the [Sentencing] Guidelines de novo, its application of the

Guidelines to the facts for abuse of discretion, and its factual findings for clear error.”

United States v. Blackmon, 557 F.3d 113, 118 (3d Cir. 2009).

                                              III.

       Thompson argues that the District Court’s sentence was procedurally

unreasonable. We disagree.

       In order for its sentence to be procedurally reasonable, a district court must give

“meaningful consideration” to the factors enumerated in 18 U.S.C. § 3553(a). United

       2
        After sentencing Thompson, the District Court granted the government’s request
to dismiss the violation based on the rape charge.

                                               3
States v. Cooper, 437 F.3d 324, 329 (3d Cir. 2006), abrogated on other grounds by

Kimbrough v. United States, 552 U.S. 85 (2007). “The court need not, however, discuss

a defendant’s clearly nonmeritorious arguments, or otherwise ‘discuss and make findings

as to each of the § 3553(a) factors if the record makes clear the court took the factors into

account in sentencing.’” Bungar, 478 F.3d at 543 (quoting Cooper, 437 F.3d at 329).

       Thompson argues that the District Court failed to give “any consideration” to the

§ 3553(a) factors. We have examined the record, however, and find that the District

Court addressed the applicable factors in determining Thompson’s sentence. The

transcript of Thompson’s supervised release hearing shows that when it announced its

sentence, the District Court considered, among other factors, the nature and

circumstances of Thompson’s violations, his history and characteristics, and the need for

the sentence imposed to reflect the seriousness of the offense and to protect the public

from further crimes. We therefore conclude that the District Court’s sentence was not

procedurally unreasonable.

                                             IV.

       For the reasons set forth above, we will affirm the judgment of the District Court.




                                              4